Name: Commission Regulation (EEC) No 976/92 of 21 April 1992 fixing for the 1992 marketing year the reference prices for peaches including nectarines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 4. 92 Official Journal of the European Communities No L 104/23 COMMISSION REGULATION (EEC) No 976192 of 21 April 1992 fixing for the 1992 marketing year the reference prices for peaches including nectarines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 (1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Community consumption centres in the preceding year, by :  the increase in production costs for fruit and veg ­ etables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State plus transport costs for the current year, after this amount has been increased by the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas peaches are produced in such quantities in the Community that reference prices should be fixed for them and be operative also for nectarines ; Whereas, however, both on the Community market and for imports, prices for both types of nectarine run parallel at different levels to those for peaches ; whereas, more ­ over, quotations for nectarines are not regularly recorded on these markets ; whereas there is no need, therefore, to take producer prices for nectarines into consideration for the application of Article 23 (2) of Regulation (EEC) No 1035/72 ; Whereas peaches harvested during a given crop year are marketed from May to October ; whereas the quantities harvested in May, during the first 10 days of June and in October are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed only for the period 11 June to 30 September inclusive ; HAS ADOPTED THIS REGULATION : Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Article 1 For the 1992 marketing year, the reference prices for peaches including nectarines, falling within CN code 0809 30 00, expressed in ecus per 100 kilograms net of packed products of class I , of all sizes, shall be as follows : (') OJ No L 118 , 20. 5. 1972, p . 1 . (2) OJ No L 150, 15. 6. 1991 , p . 8 . No L 104/24 Official Journal of the European Communities 22. 4. 92 Article 2June (1 1 to 20) : (21 to 30) : July ; August : September : 82,44, 71,65, 71.22, 56,98, 56.23. This Regulation shall enter into force on 11 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1992. For the Commission Ray MAC SHARRY Member of the Commission